Citation Nr: 0502516	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gout of the left hand 
and feet on a direct basis or, alternatively, as secondary to 
antibiotics prescribed for service connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran had active duty for training from June to 
December 1974, September 1986 to January 1987, and from 
September to December 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied a claim for 
service connection for gout of the left hand and feet.  In 
July 2004, the veteran appeared and testified at the RO 
before C. Tobias who is the Veterans Law Judge designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102 (West 2002).  The Board has rephrased the issue listed 
on the title page to reflect an alternative theory of service 
connection raised by the veteran at his Travel Board hearing.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (VA 
must consider all theories of entitlement for service 
connection for the same underlying disorder as a single 
'claim'); Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a 
new theory of etiology regarding the same underlying disorder 
does not result a "new" claim for adjudication purposes).

The veteran has recently submitted private medical opinions, 
which appear to relate diagnoses of headaches, and alcoholism 
to a service connected origin.  The Board refers these issues 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran claims the onset of his gouty arthritis in 1993.  
At that time, his Army National Guard (ARNG) unit was 
preparing for deployment to Southwest Asia for support during 
the Persian Gulf War, and various documents of record 
describe the veteran's status as "active duty National 
Guard."  The Board has carefully reviewed the documentation 
of record and finds that further development of the case is 
required to determine the veteran's active duty status since 
December 1990.  VA's Adjudication Manual M21-1, Part IV, 
Chapter 10 provisions provide an extensive explanation 
regarding what service is deemed active duty for National 
Guard members.  The veteran has not been advised of these 
provisions.  Based on the provisions of M2-1, Part IV, 
Chapter 10.03, the Board requires further inquiry with the 
appropriate service department to determine whether any of 
the veteran's National Guard service following December 1990 
came under the authority of Title 10 of the U.S. Code and/or 
32 U.S.C. 316, 502, 503, 504 or 505.

Additionally, the veteran alleged at his Travel Board hearing 
that his gouty arthritic condition is proximately due to his 
use of antibiotics prescribed for service connected otitis 
media.  The RO has not considered this theory of service 
connected origin and must do so prior to any further 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).  On remand, the RO should provide the 
veteran letter, which advises him of the types of evidence 
and/or information necessary to substantiate a service 
connection claim on a secondary basis as well as the relative 
duties on the part of himself and VA in developing his claim.  
This letter should specifically advise the veteran that 
service connection is not in effect for either headaches or 
alcoholism.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should provide the veteran a letter 
meeting the notice requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  This letter 
shall include: (a) notice of the provisions of 
M21-1, Part IV, Chapter 10; (b) the types of 
evidence and/or information necessary to 
substantiate a service connection claim on a 
secondary basis; (c) the relative duties on the 
part of himself and VA in developing his claim; 
(d) to submit all evidence and/or information 
in his possession which may be relevant to his 
claim on appeal; and (e) that service 
connection is not in effect for either 
headaches or alcoholism.

2.  The RO should contact the appropriate 
service department to obtain the veteran's 
service personnel records and clarification as 
to whether the veteran's service with the Army 
National Guard after December 1990 came under 
the authority of Title 10 and/or 32 of the 
United States Code.

3.  The RO should obtain complete clinic 
records from Michael T. Cox, M.D., of The 
Livingston Clinic.

4.  The RO should obtain the veteran's clinic 
records from the Murfreesboro and Memphis, 
Tennessee VA Medical Centers (VAMC) since 
August 2002.  The RO should also clarify with 
the veteran whether he receives any VA 
treatment while living part-time in Florida. 

5.  Following completion of the above, the RO 
should readjudicate the issue of service 
connection for gout of the left hand and feet 
on a direct basis or, alternatively, as 
secondary to antibiotics prescribed for service 
connected otitis media.  In so doing, the RO 
should specifically adjudicate the veteran's 
status with the Army National Guard since 
December 1990.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to conduct additional development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




